DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-26 are pending in this application.  
	Claims 1, 7, 17 and 26 are currently amended.


Response to Arguments
Applicant’s arguments, see Remarks, filed 11/10/2022, with respect to claim 7 have been fully considered and are persuasive.  The Claim Objection of claim 7 has been withdrawn. 

Applicant's arguments filed 11/10/2022, with respect to the claim 112 (F) Claim Interpretation have been fully considered but they are not persuasive. The claims have not been amended to recite specific recite specific hardware (i.e. “a processor and a memory storing a program configured to function as”) to perform the claimed operations. Thus, the present claimed arrangement is still interpreted under 35 USC 112(f).

Applicant’s arguments, see Remarks, filed 11/10/2022, with respect to claim 1 have been fully considered and are persuasive.  The 35 U.S.C 103 Rejection of claims 1-16 of has been withdrawn. Based on applicant’s amendment to independent claim 1, claim 1 and its respective dependencies are now in condition for allowance.

However, Applicant’s arguments, see Remarks, filed 11/10/2022, with respect to the rejection(s) of claim(s) 17 and 26 under Zhao (US PG. Pub. 2013/0208966 A1) in view of Zhao (Embodiment 2) (US PG. Pub. 2013/0208966 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Clinton (US PG. Pub. 2017/0364480 A1).

Regarding applicant’s argument to claims 1, 17 and 26 on page 2 of the Remarks, the Applicant states:
“Applicant has amended claims 1, 17 and 26 to recite, inter alia, that at least one analysis integration module uses an API to submit and retrieve requests from the at least one analysis service that is customized in accordance with the requirements of at least one analysis service to which the requests are submitted and received. Claim 1 is further amended to recite that the ACP is vendor neutral integration point.” 
Based on the amended limitation added to claim 1 which states “the ACP is a vendor neutral integration point” the following limitation with respect to the additional limitations of claim 1 provided allowable conditioning of claim 1, however, independent claims 17 and 26 failed to include the allowable amended limitations and is therefore rejected based on the newly added prior art of Clinton (US PG. Pub. 2017/0364480 A1) which teaches in Sect. [0064], a collaboration service 822, and program data 824. The collaboration service 822 may include a management module 826, which may be an integrated module of the collaboration service 822. In other embodiments, the management module 826 may be an integrated module of a locally installed application of the collaboration service 822 or the management module 826 may be a separate module associated with a third party service configured to serve multiple applications of the collaboration service 822. The management module 822 may be configured to provide deconstructing and rendering of a web page into a native application experience. For example, the management module 822 may provide a server side application programming interface (API) for a mobile user experience, determine a type of a page to be rendered, deconstruct the page into pieces based on the determined type, and the provide the deconstructed pieces of the page to rebuild the page at a mobile client natively, where the page may be rendered on the mobile client with added elements based on the deconstructed pieces to enhance the mobile user experience. The program data 824 may include, among other data, process data 828 such as the deconstructed pieces of the page.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

8.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

10.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“analysis integration module” in claim 1.
“a collaboration module” in claims 1 and 18.
“a gateway module” in claim 1.
“a routing and access logic module” in claim 1 and 20.
“a data integration module” in claim 2.

11.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)	Claim 1: “an analysis integration module” corresponds to “Analysis Integration Module 114A”. ‘Analysis integration module(s) 114A/114B convert or translate requests for the analysis of some data into a request that can be submitted to an analysis service. The analysis integration module(s) 114A/114B may also convert or translate results from the analysis service to a standard format for consumption by an end user or storage in one of the multiple data sources. (See Applicant’s Drawing, Fig. 2, Analysis Integration Module 114A and Applicant’s Specification, Para [0034]).

(b)       Claims 1 and 18: “a collaboration module” corresponds to “Collaboration Client 504”. ‘As further shown in FIG. 5, the analysis service collaboration client 504 communicates to the analysis integration module(s) 114A/114B. The collaboration client 504 may include a client SDK (not shown) that is adapted to receive the display information from the remote access server 508 to which it is connected. A collaboration notification is provided to initiate a collaboration session between the service application 104 and service collaboration platform 112. In addition, the architecture 500 may be used in conjunction with smartphones, tablets, notebooks or commodity desktops, as the architecture 500 is designed to scale images in accordance with the hardware and display capabilities of the connected client 102.). (See Applicant’s Drawing, Fig. 5, Collaboration Client 504 and Applicant’s Specification, Para. [0049]).

(c)	Claim 1: “a gateway module” corresponds to “gateway module 216”. ‘A gateway module 216 may expose the API 602 to provide access to the ACP
functionalities and upstream analysis services. (See Applicant’s Drawing, Fig. 2, Gateway Module 216 and Applicant’s Specification, Para. [0042]).

(d)	Claims 1 and 20: “a routing and access logic module” corresponds to “Routing and Access Logic Module 208”. ‘Routing and access logic 208 provides for Al service selection in accordance with, e.g., input data parameters, a type of study, user selection, information from the licensing module 204, etc. The routing and access logic 208 may provide rules for matching data to analysis services 116A/116B/116N, for example, according to IT or user preconfigured service selection, or dynamic analysis service selection based on availability (e.g., emergencies), subscriptions, or prioritization (e.g., user preferences, preconfigured tiered preferences). Routing and access logic 208 may also provide for rules to automatically generate a second opinion from another algorithm in accordance with threshold confidence levels. (See Applicant’s Drawing, Fig. 2, Routing and Access Logic Module 208 and Applicant’s Specification, Para. [0038]).

Claim 2: “a data integration module” corresponds to “Data Integration Module 108”. ‘With reference to FIG. 4, the architecture 100 may optionally include the data integration module 108 for bringing data from multiple different data sources 110A/110B
together into a common data model or format for ingestion by the ACP 112. The data
integration module 108 handles HTTP requests from e.g., the service application 104, to
perform a search using user-specified criteria, or to load user-specified data. The data
integration module 108 converts the request into whatever protocol is required to
communicate to the connected data sources 110A/110B, such as DICOM Q/R, DICOM web, XDS-I, or a propriety API. Once results are retrieved, the data integration module 108 may convert them to a common data format such as JSON or XML for search results, binary data for documents and DICOM objects (no conversion basically) and returns them as an HTTP response. The data integration module 108 provides connections to a variety of data sources 110A/110B by hiding the details of integrating with those data sources 110A/110B and presenting a single interface for information exchange to all of them. The data integration module 108 provides a data path that by-passes the service application 104 in the data-driven process where the ACP 108 operates to provide data directly to the analysis service(s) 116A/116B, without user participation. Also, as shown in FIG. 4, the architecture 100 may be configured in a distributed fashion having on premise components and cloud-based components 
 (See Applicant’s Drawing, Fig. 2, Data Integration Module 108 and Applicant’s Specification, Para. [0047]).

12.	Dependent claims 3-16 and 18-25 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively

13.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter

Claim(s) 1-16 are allowed.

15.	The following is a statement of reasons for the indication of allowable subject matter shown within the combination of limitations as expressed below:

Referring to claim 1,
the prior art searched, cited and of record neither anticipates nor makes obvious nor teaches and/or suggests in the claimed combinations, 
“wherein the ACP is a vendor neutral integration point that provides connection and management of the at least one analysis service, the input data, the analysis results, the service application, and the at least one data source in accordance with the requests.”

The primary prior art of record; Zhao (US PG. Pub. 2013/0208966 A1) teaches in Sect. [0031], Database 110 may be a data store to store medical data such as digital imaging and communications in medicine (DICOM) compatible data or other image data. Database 110 may also incorporate encryption capabilities. Database 110 may include multiple databases and/or may be maintained by a third party vendor such as storage providers. Data store 110 may be implemented with relational database management systems (RDBMS), e.g., Oracle.TM. database or Microsoft.RTM. SQL Server, etc. Clients 113-116 may represent a variety of client devices such as a desktop, laptop, tablet, mobile phone, personal digital assistant (PDA), etc. Some of clients 113-116 may include a client application (e.g., thin client application) to access resources such as medical image processing tools or applications hosted by server 109 over a network. Examples of thin clients include a web browser, a phone application and others.

	Additionally, secondary prior art of record, Zhao (Embodiment 2) (US PG. Pub. 2013/0208966 A1) discloses in Sect. [0056], Referring back to FIG. 2, according to one embodiment, server 109 may further include a tracking system (not shown), which may be integrated with server 109 or alternatively maintained by a third party vendor and accessible by server 109. The tracking system is configured to monitor and track user activities with respect to medical data stored in medical data store 206. Because of certain FDA requirements, there is a need to track what users have accessed the software, when, and the steps they have used within the software. There is also a need to track overall trends in software use, for example how long it takes a user to complete a certain type of case, or certain steps, billing trends etc. According to some embodiments, the tracking system is configured to track users who log in and utilize the software, steps the users perform, date and time of the accesses, etc.

	In particular, the closest applied art reference of Zhao fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1 and secondary art of Zhao (Embodiment 2) does not remedy the deficiencies of the claim limitations as required by claim 1, since both Zhao and Zhao (Embodiment 2) fails to provide wherein the Analysis Collaboration platform has an independent connection point as a vendor neutral integration point for connection management and application resource functioning for service resourcing as suggested by the claim. 
	
16.	Therefore, whether taken individually or in combination therof, the prior arts of Zhao and Zhao (Embodiment 2) fails to explicitly teach the claimed limitation(s) as required by independent claim 1.

17.	It follows that claims 2-16 are then inherently allowable for depending on an allowable base claim.


Claim Rejections - 35 USC § 103
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
21.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

22.	Claims 17-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US PG. Pub. 2013/0208966 A1) in view of Zhao (Embodiment 2) (US PG. Pub. 2013/0208966 A1); and further in view of Clinton (US PG. Pub. 2017/0364480 A1).

	Referring to Claim 17, Zhao in view of Zhao, (Embodiment 2) teaches a method for analyzing data (See Zhao, Fig. 8, Medical Image Data Collaboration Method), comprising:
receiving, at an analysis collaboration platform, input data from at least one data source (See Zhao, Sect. [0051] lines 1-4, The image processing operations receive medical image data collected by the medical imaging devices as inputs, process the medical image data, and generate metadata as outputs);
receiving, at the analysis collaboration platform, results from the at least one analysis service (See Zhao, Sect. [0052], After a user validates the results generated from processing a workflow stage predefined in the workflow template, workflow management system 205 creates a new scene and stores the new scene to the workflow scene. Workflow management system 205 also allows the updating and saving of scenes during user adjustments of the medical image views generated from the scenes.);
providing the results from the analysis collaboration platform to the at least one data source (See Zhao, Sect. [0074] lines 16-18, Collaboration module 501 is configured to update image and/or image data 502 based on the rendering result received from image processing system 207.).

The combination of Zhao in view of Zhao (Embodiment 2) fails to explicitly teach 
processing the request or the input data at the analysis collaboration platform to provide the input data to at least one analysis service using at least one analysis integration module, the at least one analysis integration module using an API to submit and retrieve requests from the at least one analysis service that is customized in accordance with the requirements of at least one analysis service to which the requests are submitted and received.
However, Clinton teaches 
processing the request or the input data at the analysis collaboration platform to provide the input data to at least one analysis service using at least one analysis integration module, the at least one analysis integration module using an API to submit and retrieve requests from the at least one analysis service that is customized in accordance with the requirements of at least one analysis service to which the requests are submitted and received (See Clinton, Fig. 8, Sect. [0064], the system memory 806 may be of any type including but not limited to volatile memory (such as RAM), non-volatile memory (such as ROM, flash memory, etc.) or any combination thereof. The system memory 806 may include an operating system 820, a collaboration service 822, and program data 824. The collaboration service 822 may include a management module 826, which may be an integrated module of the collaboration service 822. In other embodiments, the management module 826 may be an integrated module of a locally installed application of the collaboration service 822 or the management module 826 may be a separate module associated with a third party service configured to serve multiple applications of the collaboration service 822. The management module 822 may be configured to provide deconstructing and rendering of a web page into a native application experience. For example, the management module 822 may provide a server side application programming interface (API) for a mobile user experience, determine a type of a page to be rendered, deconstruct the page into pieces based on the determined type, and the provide the deconstructed pieces of the page to rebuild the page at a mobile client natively, where the page may be rendered on the mobile client with added elements based on the deconstructed pieces to enhance the mobile user experience. The program data 824 may include, among other data, process data 828 such as the deconstructed pieces of the page.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate processing the request or the input data at the analysis collaboration platform to provide the input data to at least one analysis service using at least one analysis integration module, the at least one analysis integration module using an API to submit and retrieve requests from the at least one analysis service that is customized in accordance with the requirements of at least one analysis service to which the requests are submitted and received. The motivation for doing so would have been to allow deconstructing and rendering a web page into a native application experience. A server side application programming interface (API) may be provided for a mobile user experience. A type of a page to be rendered may be determined, the page may be deconstructed into pieces based on the determined type, and the deconstructed pieces of the page may be provided to rebuild the page at a mobile client natively, where the page may be rendered on the mobile client with added elements based on the deconstructed pieces to enhance the mobile user experience (See Sect. [0004] of the Clinton reference).  Therefore, it would have been obvious to combine Zhao in view of Zhao, (Embodiment 2) and Clinton to obtain the invention as specified in claim 17.


	Referring to Claim 18, the combination of Zhao in view of Zhao, (Embodiment 2) and Clinton teaches the method of claim 17 (See Zhao, Fig. 8, Medical Image Data Collaboration Method), further comprising joining the at least one analysis service as a collaborator with a user of a service application using a collaboration module at the analysis collaboration platform (See Zhan, Fig. 5, Sect. [0074] lines 12-18, In response to an image manipulation or rendering command received from one of clients 202-203 on image 502, collaboration module 501 is configured to invoke image processing system 207 to render image 502 according to the command. Collaboration module 501 is configured to update image and/or image data 502 based on the rendering result received from image processing system 207.).

	Referring to Claim 19, the combination of Zhao in view of Zhao, (Embodiment 2) and Clinton teaches the method of claim 18 (See Zhao, Fig. 8, Medical Image Data Collaboration Method), further comprising receiving feedback from the service application in response to the results (See Zhao, Sect. [0120] lines 10-13, The uniformity of the color pattern, or lack thereof, reflects the extent to which motion is harmonic, providing immediate visual feedback from a single image.);
providing the feedback to the at least one analysis service to refine the results (See Zhao, Sect. [0122] lines 1-8, Findings Workflow supports progressive analysis of serial acquisitions, for the same patient. Each finding can be tracked across multiple examinations, in a table that is maintained indefinitely in the iNtuition system's database, without requiring the prior scans to remain present on the system. Measurement data and key images are captured and retained, allowing new scans to be placed in context with prior results, and reports to be produced at any time.).
	
Referring to Claim 20, the combination of Zhao in view of Zhao, (Embodiment 2) and Clinton teaches the method of claim 17 (See Zhao, Fig. 8, Medical Image Data Collaboration Method), further comprising providing the input data to at least one analysis service in accordance with information contained in a routing and access logic module within the analysis collaboration platform (See Zhao, Fig. 5, Sect. [0074] lines 8-18, collaboration system 208 includes a collaboration module 501 to coordinate communications and actions amongst clients 202-203 discussing, viewing and/or manipulating host image and/or image data 502. In response to an image manipulation or rendering command received from one of clients 202-203 on image 502, collaboration module 501 is configured to invoke image processing system 207 to render image 502 according to the command. Collaboration module 501 is configured to update image and/or image data 502 based on the rendering result received from image processing system 207.).

	Referring to Claim 21, the combination of Zhao in view of Zhao, (Embodiment 2) and Clinton teaches the method of claim 17 (See Zhao, Fig. 8, Medical Image Data Collaboration Method), further comprising selectively providing the data to plural analysis services in response to second information contained in the provide the input data to at least one analysis service (See Zhao, Sect. [0075] lines 32-37, collaboration module 501 is configured to coordinate the image processing stages amongst clients 202-203. When a first client has completed one stage, collaboration module 501 may send a notification to a second client such that the second client can take over the control of the image data and processing the image data of the next stage, etc.).

	Referring to Claim 22, the combination of Zhao in view of Zhao, (Embodiment 2) and Clinton teaches the method of claim 17 (See Zhao, Fig. 8, Medical Image Data Collaboration Method), further comprising:
operating the analysis collaboration platform in a training mode (See Zhao, Sect. [0087] lines 1-5, Training is another scenario in which the conferencing and collaboration can be utilized. In a training environment, a large number of users of a testing environment include collaboration for testing, lectures, certification and others.);
providing the input data in the form of training data that is generated at a service application (See Zhao, Sect. [0104] lines 17-22, The user input maybe examined by the system based on the type of the DICOM tag. If the information is incorrect, the user may be prompted to reenter the correct value. After all user inputs are collected, a new anonymous template or configuration file is created and stored.).

	Referring to Claim 23, the combination of Zhao in view of Zhao, (Embodiment 2) and Clinton teaches the method of claim 22 (See Zhao, Fig. 8, Medical Image Data Collaboration Method), wherein the training data is incremental training data generated from the results that are received at the service application (See Zhao, Sect. [0087] lines 1-11, In a training environment, collaboration by users include training data, testing, lectures, certification and others, users will use the advanced image processing software application to view and manipulate or analyze image data of the results and process.).

	Referring to Claim 24, the combination of Zhao in view of Zhao, (Embodiment 2) and Clinton teaches the method of claim 22 (See Zhao, Fig. 8, Medical Image Data Collaboration Method), further comprising providing the training data synchronously during a collaboration session (See Zhao, Sect. [0087] lines 1-8, In the user mode a large number of users are trained in a conferencing and collaboration training environment. Some features of the training include advanced image processing software to view and manipulate or analyze image data on the same case or different cases simultaneously.).

	Referring to Claim 25, the combination of Zhao in view of Zhao, (Embodiment 2) and Clinton teaches the method of claim 22 (See Zhao, Fig. 8, Medical Image Data Collaboration Method).

Zhao fails to teach
further comprising storing the training data in a data store.

However, Zhao (Embodiment 2) teaches
further comprising storing the training data in a data store (See Zhao, (Embodiment 2), Fig. 9, Data Stores 905-906, Sect. [0093] lines 10-16, Each of data centers 101-102 includes a data store such as data stores 905-906 to store or archive medical image data captured by a variety of image capturing devices, such as CT, MRI, PET, SPECT, ultrasound, tomography, etc. The data centers 101-102 may be associated with different organization entities such as medical institutes.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate further comprising storing the training data in a data store.  The motivation for doing so would have been to provide a cloud server, also referred to as an image processing server, that has the capability of processing one or more medical images to allow multiple participants to view and process the images either independently or in a collaborated manner or conferencing environment (See Sect. [0026] of the Zhao reference). Therefore, it would have been obvious to combine Zhao and Zhao (Embodiment 2) and Clinton to obtain the invention as specified in claim 25.

Regarding Claim 26, Zhao teaches a method for analyzing data (See Zhao, Fig. 8, Medical Image Data Collaboration Method), comprising
	receiving an input in a user interface of a medical image viewing service application to search for a study stored in a at least one data source (See Zhao, Sect. [0044], server 109 may operate as a data server for medical image data received from medical image capturing devices. The received medical image data is then stored into medical data store 206. In one embodiment, for example, when client 202 requests for unprocessed medical image data, server application 209 retrieves the data from the medical data store 206 and renders the retrieved data on behalf of client 202.);
presenting the retrieved study in the user interface of the medical image viewing service application to a user of the medical image viewing service application (See Zhao, Sect. [0046], workflow management system 205 invokes image processing system 207 having a graphics engine to perform 2D and 3D image generating. When a client (e.g., clients 202-203) requests for certain medical image views, workflow management system 205 retrieves medical image data stored in medical data store 206, and renders 2D or 3D medical image views from the medical image data. The end results for medical image views are sent to the client.);
initiating a collaboration session from within the user interface to join at least one analysis service as a collaborator with the user of the medical image viewing service application in the collaboration session (See Zhao, Fig. 5, Sect. [0074], FIG. 5 is a block diagram illustrating a cloud-based image collaboration system according to one embodiment of the invention. Referring to FIG. 5, system 500 includes a medical image collaboration system 208 configured to host a discussion and processing forum in the cloud concerning a medical image, which is accessible by clients 202-203 in a collaborated manner from anywhere in the world through the Internet. In one embodiment, collaboration system 208 includes a collaboration module 501 to coordinate communications and actions amongst clients 202-203 discussing, viewing and/or manipulating host image and/or image data 502. In response to an image manipulation or rendering command received from one of clients 202-203 on image 502, collaboration module 501 is configured to invoke image processing system 207 to render image 502 according to the command. Collaboration module 501 is configured to update image and/or image data 502 based on the rendering result received from image processing system 207.);
receiving, at an analysis collaboration platform, a request from the medical image viewing service application to analyze image data associated with the study, the request being generated in response to the user input in the user interface of the medical image viewing service application (See Zhao, Sect. [0051], The image processing operations receive medical image data collected by the medical imaging devices as inputs, process the medical image data, and generate metadata as outputs. Metadata, also known as metadata elements, broadly refers to parameters and/or instructions for describing, processing, and/or managing the medical image data. For instance, metadata generated by the image processing operations of a workflow stage includes image processing parameters that can be applied to medical image data to generate medical image views for diagnostic purpose. Further, various automatic and manual manipulations of the medical image views can also be captured as metadata. Thus, metadata allows the returning of the system to the state it was in when the metadata was saved.);
receiving, at the analysis collaboration platform, results from the at least one analysis service in the collaboration session (See Zhao, Figs. 6A-6D, Sect. [0076] lines 1-16, FIG. 6A represents a GUI page by a client application operated by a user that has a high level of access privileges. Referring to FIG. 6A, in this example, the user can view most of the information presented by the image collaboration system including most of the image processing tools 605 and 608 that can be utilized to manipulate images and/or image data 601-604, settings 606, workflow templates 607, image viewing tools 609, such as different orientations (anterior, head, posterior, right, foot, left), different views (axial, sagittal, coronal), different screen orientations, etc.], and patient information 610-613.);
providing the results to the medical image viewing service application from the analysis collaboration platform in real time (See Zhao, Sect. [0085], collaborative advanced imaging software is during a procedure at a major medical center. Collaborative use of the software in the actual operating room would allow the surgeon to benefit from the guidance of the expert in real time using the advanced imaging software collaboratively.);
presenting the results in the user interface of the medical image viewing service application (See Zhao, Sect. [0046], workflow management system 205 invokes image processing system 207 having a graphics engine to perform 2D and 3D image generating. When a client (e.g., clients 202-203) requests for certain medical image views, workflow management system 205 retrieves medical image data stored in medical data store 206, and renders 2D or 3D medical image views from the medical image data. The end results for medical image views are sent to the client.).

The combination of Zhao in view of Zhao (Embodiment 2) fails to explicitly teach 
processing the request at the analysis collaboration platform to provide the image data to at least one analysis service in the collaboration session using at least one analysis integration module, the at least one analysis integration module using an API to submit and retrieve requests from the at least one analysis service that is customized in accordance with the requirements of at least one analysis service to which the requests are submitted and received.

However, Clinton teaches 
The combination of Zhao in view of Zhao (Embodiment 2) fails to explicitly teach 
processing the request at the analysis collaboration platform to provide the image data to at least one analysis service in the collaboration session using at least one analysis integration module, the at least one analysis integration module using an API to submit and retrieve requests from the at least one analysis service that is customized in accordance with the requirements of at least one analysis service to which the requests are submitted and received (See Clinton, Fig. 8, Sect. [0064], the system memory 806 may be of any type including but not limited to volatile memory (such as RAM), non-volatile memory (such as ROM, flash memory, etc.) or any combination thereof. The system memory 806 may include an operating system 820, a collaboration service 822, and program data 824. The collaboration service 822 may include a management module 826, which may be an integrated module of the collaboration service 822. In other embodiments, the management module 826 may be an integrated module of a locally installed application of the collaboration service 822 or the management module 826 may be a separate module associated with a third party service configured to serve multiple applications of the collaboration service 822. The management module 822 may be configured to provide deconstructing and rendering of a web page into a native application experience. For example, the management module 822 may provide a server side application programming interface (API) for a mobile user experience, determine a type of a page to be rendered, deconstruct the page into pieces based on the determined type, and the provide the deconstructed pieces of the page to rebuild the page at a mobile client natively, where the page may be rendered on the mobile client with added elements based on the deconstructed pieces to enhance the mobile user experience. The program data 824 may include, among other data, process data 828 such as the deconstructed pieces of the page.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate processing the request at the analysis collaboration platform to provide the image data to at least one analysis service in the collaboration session using at least one analysis integration module, the at least one analysis integration module using an API to submit and retrieve requests from the at least one analysis service that is customized in accordance with the requirements of at least one analysis service to which the requests are submitted and received. The motivation for doing so would have been to allow deconstructing and rendering a web page into a native application experience. A server side application programming interface (API) may be provided for a mobile user experience. A type of a page to be rendered may be determined, the page may be deconstructed into pieces based on the determined type, and the deconstructed pieces of the page may be provided to rebuild the page at a mobile client natively, where the page may be rendered on the mobile client with added elements based on the deconstructed pieces to enhance the mobile user experience (See Sect. [0004] of the Clinton reference).  Therefore, it would have been obvious to combine Zhao in view of Zhao, (Embodiment 2) and Clinton to obtain the invention as specified in claim 26.

Cited Art
23.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rauscher et al. (US PG. Pub. 2016/0364533 A1) discloses an application and method to assess and optionally support the competency of a healthcare practitioner is provided. The method comprises: (i) providing a dynamic cloud computing application including: a plurality of medical images in a medical imaging viewer and a test, both for displaying on a visual display device; and analytics for analyzing a test result; (ii) selecting by the practitioner an assessment module; (iii) reviewing by the practitioner an at least one medical image in the assessment module; (iv) completing by the practitioner the test; (v) analysing the test result; and (vi) providing a score. No applications need to be installed to utilize the dynamic cloud computing application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARRYL V DOTTIN/Primary Examiner 
Art Unit 2677



/DARRYL V DOTTIN/Primary Examiner, Art Unit 2677